Citation Nr: 1814467	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-19 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1971 to July 1974.  He passed away in October 2009.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board notes that Veteran's representative, it appears, has asserted entitlement to dependency and indemnity compensation and accrued benefits, but this is unclear.  In any event, no formal claim has been filed with regard to these claims.  As such, those issues are not currently before the Board.  The Veteran's attorney should provide clarification regarding the question in any additional claim or claims being raised.

FINDINGS OF FACT

1.  The Veteran died in October 2009, and his immediate cause of death, as listed on his death certificate, was anoxic brain injury, cardiac arrest, and respiratory failure.

2.  At the time of the Veteran's death, he was service-connected for an anxiety disorder.

3.  The preponderance of the evidence is against a finding that the cause of the Veteran's death was etiologically related to his service-connected anxiety disorder.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking service connection for the cause of the Veteran's death.  Specifically, she asserts that he died of cardiopulmonary arrest that was hastened by his service-connected anxiety disorder.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for cause of death may be awarded to a Veteran's surviving spouse for death resulting from a service-connected disability or a disability related to service.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  Id.  

The Veteran's death certificate lists the immediate and contributing causes of his death as anoxic brain injury, cardiac arrest, and respiratory failure.  At the time of his death, the Veteran was service-connected for an anxiety disorder.

Service treatment records are negative for any treatment, diagnosis, complaint or finding of anoxic brain injury, cardiac arrest, or respiratory failure while the Veteran was in service.  A December 2003 VA treatment record notes some left ventricular enlargement, but the clinician did not opine as to the etiology of the enlargement.

The Veteran's medical file was reviewed by a VA examiner in September 2012.  The examiner concluded that the Veteran's death from anoxic brain injury due to cardiac arrest and respiratory failure was less likely than not proximately due to or the result of the Veteran's anxiety disorder with depressive features.  The examiner stated that the Veteran's service treatment records did not show evidence for any treatment, diagnosis, complaint, or findings of anoxic brain injury, cardiac arrest, or respiratory failure while the Veteran was in service.  Further, the examiner opined that there is no medical evidence to suggest that the Veteran's service-connected anxiety disorder contributed to his death.

The Appellant testified at a DRO hearing in January 2013, during which she stated that the Veteran's anxiety and depression contributed to his overconsumption of foods high in sugars, salt, and carbohydrates.  The Appellant further stated that the Veteran's diet caused diabetes.

In a June 2016 letter, Dr. Skaggs who indicated that he had access to the Veteran's claims file, opined that the Veteran's death was related to his service-connected conditions.  He noted that treatment records from Potomac Hospital in Woodbridge, Virginia, from October 7-12, 2009, show that the Veteran had a blood sugar level of 49.  He cited medical research indicating that anxiety and depression can be predictive of later incidence of hypertension, going so far as to opine that "[t]he relationship between stress, such as the Veteran's anxiety, and hypertension is undisputed," as symptoms of anxiety stimulate the heart causing long-term stress damages and increased blood pressure.

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, there are two competent medical opinions, that of the September 2012 VA examiner and the June 2016 opinion of Dr. Skaggs.  However, the Board finds that Dr. Skaggs' opinion regarding the etiology of the Veteran's causes of death has low probative value, as it is speculative and draws conclusions that are not supported by rationale or the Veteran's subjective medical history.  While Dr. Skaggs ultimately stated the opinion in a conclusory fashion, the reasoning behind the opinion remained speculative.  Specifically, Dr. Skaggs based his rationale solely on the opinion that anxiety, generally, could cause a heart condition.  On the other hand, the September 2012 VA examiner took into account the Veteran's subjective medical history and noted that there was no medical evidence of record to indicate that the Veteran's service-connected anxiety disorder contributed to any anoxic brain injury, cardiac arrest, or respiratory failure, of higher probative value than a medical opinion that very generally associates stress to the problems that killed the Veteran. 

The Board acknowledges the Appellant's contention that the Veteran's service-connected disabilities caused or contributed to his death.  The Appellant's contention, however, is not competent evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  While the Appellant is competent to attest to the fact that the Veteran died in October 2009 of specific causes (that are listed on his death certificate), she is not competent to opine as to the etiology of the cause of death, as that matter would require medical expertise.  Id.; Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  As such, the Board finds the September 2012 VA examiner's opinion more probative.

While the Board appreciates the late Veteran's service and acknowledges the Appellant's frustration, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C. §§ 503, 7104 (2012); Harvey v. Brown, 6 Vet. App. 416 (1994).  The most probative medical evidence of record reflects that the Veteran's cause of death was not related to his military service or to his service-connected disabilities.

For these reasons, service connection for the cause of the Veteran's death is not warranted. Therefore, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Service connection for the cause of the Veteran's death is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


